Exhibit 10(j)

 

 

1st FRANKLIN FINANCIAL CORPORATION

Director Compensation Summary Term Sheet

 

Compensation to be paid to the following directors, whether or not executive
officers of the Company, will be as follows: 

 

Name of Director

Compensation

 

 

Ben F. Cheek,. III  (Vice Chairman)

$-  * 

Ben F. Cheek, IV  (Chairman)

$35,000 

A. Roger Guimond

$35,000 

James H. Harris, III

$35,000 

John G. Sample, Jr. (Audit Committee Chairman)

$40,000 

C. Dean Scarborough

$35,000 

Keith D. Watson

$35,000 

 

 

* Note:  Ben F, Cheek, III elected not to receive any Director fees.

 